Citation Nr: 0932140	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  03-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for Type II diabetes 
mellitus.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1965 to 
February 1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In a September 2004 Board remand, the current claims before 
the Board were remanded for further development.  In that 
same decision, the Board denied the Veteran's claim of 
entitlement to a waiver of recovery of loan guarantee 
indebtedness.  The Veteran has not appealed the Board's 
denial for the waiver issue. Therefore, with respect to the 
waiver issue, the Board's September 2004 decision, which 
subsumes the prior RO decision, is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1100, 20.1104 (2008).  As such, the waiver issued 
is not before the Board at this time.  

Regrettably, the Board again must remand the Type II diabetes 
mellitus claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for still further development and 
consideration.  The Board, however, will go ahead and decide 
the claim concerning service connection for an acquired 
psychiatric disorder.  


FINDING OF FACT

There is competent evidence showing the Veteran's current 
bipolar disorder is related to his military service in Korea.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bipolar disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting the acquired 
psychiatric disorder claim, there is no need to discuss in 
detail whether there has been compliance with the notice and 
duty to assist provisions of the VCAA because even if, for 
the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.  

Governing Law and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis  - Service Connection for Acquired Psychiatric 
Disorder

The Veteran maintains that his current psychiatric problems 
are the result of exposure to combat stressors during his 
service in Korea from October 1965 to February 1967.  He 
claims that he witnessed an attack by North Korean soldiers 
on his unit, during which several of his fellow soldiers were 
killed, and during which he was wounded.  He asserts he was 
hospitalized for a two week period during service due in part 
to his psychiatric symptoms.  See his March 2002 statements; 
December 2002 VA Form 9; July 2009 Appellant's Brief.

Service treatment records (STRs) are negative for any 
complaint, treatment, or diagnosis of a psychiatric disorder.  
Although the Veteran indicates he was hospitalized for two 
weeks due to psychiatric problems during service, an April 
2006 response from the National Personnel Records Center 
(NPRC) was negative for any clinical STRs.  However, the 
Veteran is indeed competent to report treatment for 
psychiatric symptoms during the time of his military service.  
Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  
In addition, in a November 2008 report, the Joint Services 
Records Research Center (JSRRC) confirmed that seven U.S. 
soldiers were killed in action in Korea near the 
demilitarized zone (DMZ) in 1966 and 1967, at the time the 
Veteran was stationed 13 miles from the DMZ.  But there was 
no clear indication the Veteran participated in the incident 
as alleged.  

Post-service, with regard to continuity of symptomatology, 
the first medical evidence of a psychiatric disorder is noted 
in a May 1970 Parkview Hospital record, only a short time 
after discharge from service.  At that time, the Veteran was 
hospitalized for a schizophrenic reaction.  Subsequently, 
private, VA, and Social Security Administration (SSA) records 
document that the Veteran was hospitalized post-service on 
more than three occasions in the 1970s, 1980s, and 1990s for 
a bipolar disorder and suicide attempts.  The Veteran's 
mother has also submitted a September 2000 lay statement 
assessing that the Veteran has had psychiatric problems since 
the time of his military service.  The Veteran's lay 
assertions, supported by others, are credible for purposes of 
establishing continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).   

Most importantly, there is at least some competent evidence 
of a nexus (etiological link) between the Veteran's current 
bipolar disorder and his military service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  That is, a January 2009 VA psychological examiner 
opined that it is most likely that the Veteran's symptoms of 
a bipolar disorder had their onset during service, and were 
either a result of or aggravated by stressors during military 
combat.  This opinion was based on a review of the claims 
folder, and there is no contrary medical opinion of record.  
Therefore, some of the Veteran's lay assertions describing 
in-service and post-service symptoms of a psychiatric 
disorder are partially supported by later diagnoses of 
medical professionals.  Jandreau, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  And merely because a psychiatric disorder was 
not diagnosed during service does not preclude service 
connecting it where, as here, there is probative 
medical evidence relating its onset to service.  See again 
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

So giving him the benefit of the doubt, service connection 
for an acquired psychiatric disorder (i.e., bipolar disorder) 
is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
With regard to PTSD, post-service SSA and VA records have 
also diagnosed the Veteran with PTSD.  However, upon 
objective testing, the January 2009 VA psychological examiner 
determined that the Veteran did not have PTSD.  In order to 
establish service connection for PTSD, there must be current 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV), as well as competent evidence of a 
nexus between current PTSD symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  In the present case, the 
Board finds the most probative medical evidence is against a 
finding that the Veteran has PTSD related to any of his 
alleged in-service combat stressors.  In fact, the Veteran's 
STRs and service personnel records (SPRs) do not reflect any 
exposure to combat, and outweigh his personal assertions.  In 
any event, this decision is considered a full grant of the 
benefits sought by the Veteran for his acquired psychiatric 
disorder claim to include PTSD.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (holding that when a claimant makes a 
psychiatric disorder claim, he is seeking service connection 
for symptoms regardless of how those symptoms are diagnosed 
or labeled).  In essence, his PTSD and bipolar disorder are 
encompassed within the same claim.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for Type II diabetes mellitus, the Board 
finds that additional development of the evidence 
is required.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  The Court also recently clarified that only 
substantial compliance, and not strict compliance, with the 
terms of an opinion request are required.  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  In any event, the Court routinely 
vacates Board decisions based on this situation.  Although, 
regrettably, it will result in additional delay in 
adjudicating this appeal, a remand is required to ensure 
compliance with the Board's previous September 2004 remand 
directives as to the VA examination and opinion for Type II 
diabetes mellitus.  

Specifically, the Board requested in instruction #9 of the 
September 2004 Remand for the RO to schedule the Veteran for 
a VA examination for his Type II diabetes mellitus, and for a 
VA examiner to answer whether it is "at least as likely as 
not that any currently diagnosed DM type II is the result of 
exposure to Agent Orange in Korea or, in the alternative, is 
the result of his active service?"  Although the Veteran was 
correctly afforded a January 2009 VA examination for his Type 
II diabetes mellitus, the VA examiner failed to answer the 
question regarding the etiology of the Veteran's Type II 
diabetes mellitus.  

Therefore, a remand is required for a clarification addendum 
from this examiner to directly answer the question as to the 
etiology of the Veteran's Type II diabetes mellitus.  No 
further VA examination is necessary unless the January 2009 
VA examiner - Dr. S. Shepard, MD., is unavailable.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the January 2009 VA 
examiner, Dr. S. Shepard, MD., provide 
an addendum to his previous opinion.  
That is, the examiner must specifically 
indicate whether it is at least as 
likely as not that any currently 
diagnosed Type II diabetes mellitus is 
the result of the Veteran's alleged 
exposure to Agent Orange in Korea or, 
in the alternative, is the result of  
active service?  In making this 
determination, the examiner's attention 
is directed to the fact that the first 
diagnosis of Type II diabetes mellitus 
in the claims folder is from a November 
1991 VA treatment record.  In addition, 
a VA medical certificate dated in April 
1991 notes a history of diabetes 
mellitus since 1974 (without 
clarification of whether the diabetes 
was Type 1 or Type 2).  Finally, with 
regard to Agent Orange exposure, please 
see recent development letters (marked 
with white tabs on right side of claims 
folder) by Compensation and Pension 
(dated April 2006); USASCRUR (dated 
August 2006); and JSRRC (dated November 
2008).  Another VA examination is not 
necessary in order to provide this 
opinion, unless the January 2009 VA 
examiner is no longer available.

2.	Then readjudicate the Type II diabetes 
mellitus in light of any additional 
evidence received since the May 2009 
Supplemental Statement of the Case 
(SSOC).  If the claim is not granted to 
his satisfaction, send him and his 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


